IN THE UNITED STATES DISTRICT COURT ET L F D
FOR THE DISTRICT OF MONTANA

HELENA DIVISION MAY 90 2g
Ch
Disint. U or US Co
Misget f a trans

4On
JACOB SMITH,
CV 17-119-H-DLC-JTI
Plaintiff,
VS. ORDER

THOMAS WILSON, BALTISAR,
SEGOVIA, DOE #1, DOE #2, DOE
#3, MICHELLE STEYH DIRECTOR
OF THE MONTANA DEPARTMENT
OF CORRECTIONS, LEROY
KIRKEGARD, TOM WOOD, PAUL
REESE, AMBER EDWARDS,
CAPTAIN JASON GRIMMIS, and
HELENA PROBATION AND
PAROLE OFFICERS MICHELLE
JENICEK, DEANNE LOUNGEE,
AND CHRISTEN THENNIS,

Defendants.

 

 

United States Magistrate Judge John T. Johnston entered his Order and
Findings and Recommendations in this case on April 3, 2019, recommending that
several of Plaintiff Jacob Smith’s claims be dismissed for failure to state a claim.
(Doc. 33 at 33-34.) Smith timely filed an objection and is entitled to de novo
review of those findings and recommendations to which he has specifically

objected. 28 U.S.C. § 636(b)(1)(C). Absent objection, this Court reviews findings

-]-
and recommendations for clear error. United States v. Reyna-Tapia, 328 F.3d
1114, 1121 (9th Cir. 2003) (en banc); Thomas v. Arn, 474 U.S. 140, 149 (1985).
Clear error exists if the Court is left with a “definite and firm conviction that a
mistake has been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir.
2000) (citations omitted). “A party makes a proper objection by identifying the
parts of the magistrate’s disposition that the party finds objectionable and
presenting legal argument and supporting authority, such that the district court is
able to identify the issues and the reasons supporting a contrary result.” Montana
Shooting Sports Ass’n v. Holder, 2010 WL 4102940, at *2 (D. Mont. Oct. 18,
2010) (citation omitted).

Smith objects to one aspect of Judge Johnston’s Findings and
Recommendations, the recommended dismissal of his retaliation claim against
Defendant Michelle Jenicek. (Doc 37 at 1-4.) Jenicek is a state probation officer
who filed a request to have Smith transferred from temporary placement in the
Lewis & Clark Detention Center to placement in the Montana State Prison.
Jenicek filed the request in September 2016. On October 26, 2016, the Jefferson
County District Court revoked Smith’s sentence in that court and imposed an
additional term of incarceration. Nine days later, on November 4, 2016, Smith was

transferred to Montana State Prison. Smith claims that Jenicek sought his transfer

-2-
from the Lewis & Clark Detention Center to Montana State Prison in retaliation for
his continued litigation activity.

Judge Johnston recommended dismissing Smith’s claim against Jenicek
because Smith had done no more than provide a “formulaic recitation of the
elements” which failed to show that his litigation activity was “the substantial or
motivating factor behind his transfer to prison.” (Doc. 33 at 16.) Although facially
plausible, Judge Johnston noted that it is “equally if not more plausible” that Smith
was transferred because his Jefferson County sentence had just been revoked. (id.

at 17.) As determined by Judge Johnston,

When faced with two possible explanations, only one of which can be
true and only one of which results in liability, plaintiffs cannot offer
allegations that are merely consistent with their favored explanation
but are also consistent with the alternative explanation. Something
more is needed, such as facts tending to exclude the possibility that
the alternative explanation is true, in order to render plaintiffs’
allegations plausible.

(Id. (quoting Eclectic Properties East, LLC v. Marcus & Millichap Co., 751 F.3d
990, 996-97 (9th Cir. 2014)).) In Smith’s case, he had failed to provide any facts
tending to exclude the equally likely possibility that he was transferred because his
sentence had been revoked.

Smith’s objection contains a list of his litigation activities that he asserts

supports his claim that he was transferred in retaliation. (Doc. 37 at 1-4.) Smith

-3-
then concludes by saying that he “establishes that he was not transferred to MSP
due to his revocation in Jefferson County since the ‘special override’ occurred in
September and the Jefferson sentencing occurred in October.” (/d. at 4.) The
Court does not find that Smith has established anything. Judge Johnston
considered the fact that Smith had continuous litigation activities when stating that
it was plausible that Jenicek requested Smith’s transfer in retaliation for those
activities. Nonetheless, Judge Johnston recommended dismissal because Smith
had failed to contend with the more likely possibility that Smith was transferred
because of his revocation. Smith’s additional documentation of his litigation does
not address this problem. Further, despite Smith’s unsupported contention to the
contrary, his documentation does not provide any basis for determining that his
revocation had nothing to do with his transfer. Both Jenicek’s request and the
Jefferson County revocation occurred prior to his revocation. The fact that
Jenicek’s request occurred first does not establish that the Jefferson County
revocation was not the reason for his transfer, especially when the Jefferson
County revocation occurred a mere nine days prior to his transfer and Jenicek’s
request had been filed approximately six weeks prior. The alternative explanation

remains more likely and Smith’s objection is overruled. Accordingly,
IT IS ORDERED that Judge Johnston’s Order and Findings and
Recommendations (Doc. 33) are ADOPTED IN FULL and the following are
DISMISSED:

1. Smith’s claim that the DOC Director, Probation Officers Jenicek, Loungee,
and Thennis, and Jason Grimmis took adverse action against him by
overriding him from LCDC to MSP during the critical stages of his legal
proceedings as alleged in Paragraph 39 of the Amended Complaint;

2. Smith’s claim that the DOC Director and Probation Officers Jenicek,
Loungee, and Thennis conspired with Defendant Steyh as alleged in
Paragraph 40 of the Amended Complaint;

3. Smith’s claim that Probation Officers Jenicek, Loungee, and Thennis
threatened and punished his family, friends, and witnesses in retaliation for
his litigation activities as alleged in Paragraph 41 of the Amended
Complaint;

4, All claims against Defendants DOC Director, Montana State Prison
Administrators, Thomas Wilson, Tom Wood, Daniel Segovia, and Leroy

Kirkegard named in their official capacities.
5. Smith’s procedural due process claim regarding his placement in maximum
custody and/or solitary confinement as alleged in Paragraphs 57-63 of the
Amended Complaint;

6. Smith’s procedural due process claim regarding loss of property as alleged
in Paragraphs 57-63 of the Amended Complaint; and

7. Smith’s denial of access to the courts claim as alleged in Paragraphs 57-63
of the Amended Complaint.

Hh
DATED this 40 day of May, 2019.

et Chyiten

Dana L. Christensen, Chief Judge '
United States District Court
